DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 11/30/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 11/30/2022, have been fully considered.  Applicant notes that “[c]laim 1 has been amended to require that the monohydric alcohol be ‘ethanol’” and argues that the prior art do not “teach or suggest the specific use of ethyl esters of lipoxin to, inter alia, improve eye comfort (or reduce eye discomfort) upon applying the lipoxin while performing the methods of the present invention” (Applicant Arguments, Page 8).
The rejection has been modified in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 31-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gamache et al (EP 1 237 549 (2002); of record) in view of Ye et al (Brain Res 1323:174-183, 2010; of record) and Maddox et al (J Biol Chem 272:6972-6978, 1997).
As amended, claim 31 is drawn to a method of preventing inflammatory ocular conditions, dry eye, or both in an individual in need thereof, comprising delivering (via in the form of a drop (claim 33)) to the individual’s ocular surface a composition comprising a therapeutically effective amount of:
(a)	an ester of an anti-inflammatory lipid mediator that is a reaction product of the anti-inflammatory lipid mediator and a monohydric alcohol, wherein the monohydric alcohol is ethanol, and wherein the ester reaction product is, for example, lipoxin A4 esterified with the monohydric alcohol) – more specifically, wherein the concentration is in the range of 0.025 weight % to 5.0 weight % (claim 32); and 
(b)	an aqueous delivery system;
wherein the majority of the anti-inflammatory lipid mediator is present in an ester form.
Gamache et al teach “[l]ipoxin A4 and its analogs, the preferred compositions of which are typically administered topically to the eye for the treatment of dry eye” (Paragraph 0019), wherein “[g]enerally, the compounds of the invention will be contained in a composition… in a concentration range of 0.00001 to 10 per cent weight/volume” (Paragraph 27), in particular as aqueous solutions in the form of eye drops (Paragraph 0028).
However, Gamache et al does not teach administration of the instantly claimed ethyl ester of lipoxin A4.
Yet, as taught by Ye et al, lipoxin A4 methyl ester is “a stable, synthetic analog of lipoxin A4” possessing “anti-inflammatory property” (Abstract).
At the outset, as discussed by MPEP 2144.09(I), a prima facie case of obviousness may be made when chemical compounds have very close structural similarities to chemical compounds in the prior art, based on “the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties” (quoting In re Payne, 606 F.2d 303 (CCPA 1979)).  Significantly, as further stated by MPEP 2144.09(II), citing In re Wilder, 563 F.2d 457 (CCPA 1977), “[c]ompounds which are… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.  
Moreover, as taught by Maddox et al – which “examined the biological activity of several LXA4 analogs” (Abstract), including 15(R/S)-methyl-LXA4-dimethylamide and 16-phenoxy-LXA4-dimethylamide (Page 6974, Figure 1) which “proved to have agonist properties as potent as their corresponding free acids and methyl ester analogs” (Page 6978, Column 1) – “[i]t is… apparent that there is little effect of modifying the LXA4 molecule on the carbon 1 position carboxylic acid” (Page 6978, Column 1).
In view of all of the foregoing, it would have been prima facie obvious to utilize lipoxin A4 ethyl ester in place of lipoxin A4 in the method of Gamache et al.  It would have been obvious to do so considering that Ye et al teach that lipoxin A4 methyl ester is an analog of lipoxin A4 which possessed anti-inflammatory properties, and it would have been reasonable to expect that the ethyl ester of lipoxin A4 would similarly exhibit anti-inflammatory properties based on MPEP 2144.09 and Maddox et al. 
  Accordingly, claims 31-33 are rejected as prima facie obvious.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611